Case 16-07207-JMC-7A               Doc 3099        Filed 12/20/18         EOD 12/20/18 13:47:34               Pg 1 of 15



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 IN RE:                                                           )
                                                                  )
 ITT EDUCATIONAL SERVICES, INC., et al. 1                         )        Case No. 16-07207-JMC-7A
                                                                  )
          Debtors.                                                )        Jointly Administered

                      TRUSTEE’S MOTION TO COMPROMISE AND
                 SETTLE ALL CLAIMS AGAINST DELOITTE & TOUCHE LLP

          Deborah J. Caruso, the chapter 7 trustee in this case (the “Trustee”), by counsel, pursuant

 11 U.S.C. §§ 105 and 363 and Rule 9019 of the Federal Rules of Bankruptcy Procedure, requests

 entry of an order authorizing the Trustee to compromise and settle all claims and causes of action

 against Deloitte & Touche LLP (“D&T”) on the following grounds:

                                                I. JURISDICTION

          1.       The Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

          2.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.       The statutory predicate for relief are sections 105 and 363 of Title 11 of the

 United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”).

                                               II. BACKGROUND

          4.       On September 16, 2016 (the “Petition Date”), ITT Educational Services, Inc.

 (“ITT”), ESI Service Corp. (“ESI”) and Daniel Webster College, Inc. (“Webster College,” and

 together with ITT and ESI, the “Affiliated Debtors”) each filed a voluntary petition under chapter



 1
  The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
 ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
Case 16-07207-JMC-7A        Doc 3099      Filed 12/20/18    EOD 12/20/18 13:47:34         Pg 2 of 15



 7 of the Bankruptcy Code. The Trustee was appointed interim trustee under section 701 of the

 Bankruptcy Code in each of the Affiliated Debtors’ bankruptcy cases on the Petition Date, and in

 accordance with section 702(d) of the Bankruptcy Code, became the permanent case trustee on

 November 1, 2016 following the conclusion of the meeting of creditors held pursuant to section

 341(a) of the Bankruptcy Code.

        5.      On October 4, 2016, the Court entered its Order Granting Motion for Joint

 Administration of Chapter 7 Cases [Docs 221 & 222], directing the Affiliated Debtors’

 bankruptcy cases to be jointly administered for procedural purposes only.

        6.      On September 10, 2018, the Trustee filed a Complaint to Avoid and Recover

 Transfers Pursuant to 11 U.S.C. §§ 547, 548 and 550, to Disallow Claims Pursuant to 11 U.S.C.

 § 502 and for Unjust Enrichment (the “Complaint”) against D&T, Adversary Proceeding No. 18-

 50276 (the “Adversary Proceeding”). In the Complaint, the Trustee seeks, in part, to avoid and

 recover, pursuant to chapter 5 of the Bankruptcy Code, transfers received by D&T from the

 Affiliated Debtors in the amount of $485,000.00 (the “Avoidance Claim”). The Trustee also

 asserts that she has claims against D&T arising from prepetition services D&T provided to ITT

 as its auditor between 2014 and 2016, which collectively with the Avoidance Claim shall be

 referred to as the “D&T Claims.”

        7.      D&T denies all allegations of wrongdoing, violations of law, or any other basis

 for liability arising out of the D&T Claims.

                                       III. SETTLEMENT

        8.      In an effort to resolve the D&T Claims, the Trustee and D&T participated in

 various arms-length negotiations. As a result, the Trustee and D&T have reached a settlement,

 subject to Court approval, resolving all claims and causes of action against D&T relating to the




                                                 2
Case 16-07207-JMC-7A               Doc 3099        Filed 12/20/18        EOD 12/20/18 13:47:34             Pg 3 of 15



 Affiliated Debtors. Attached and incorporated as Exhibit 1 is the partially redacted copy of the

 Settlement Agreement and Mutual Release (the “Settlement Agreement”) reflecting the

 agreement reached by the Trustee and D&T, in which only the Settlement Amount 2 has been

 redacted.

            9.       The following summary of salient terms of the Settlement Agreement is intended

 to provide the basic framework of the settlement terms to the Court and other parties in interest in

 the case and does not provide the complete terms of the cited provisions or the Settlement

 Agreement more generally. Nothing in the summary provided below should be construed as

 supplanting or supplementing the detailed terms set forth in the Settlement Agreement. To the

 extent there is any conflict between the specific terms of the Settlement Agreement and the

 below summary, the specific terms of the Settlement Agreement shall control.

            10.      As summarized, the Settlement Agreement provides that:

                     (a) Payment by D&T: Within ten (10) business days of the Settlement Effective
                         Date, D&T shall send the Settlement Amount by electronic funds transfer to
                         the Affiliated Debtors’ bankruptcy estates’ account as directed by the Trustee.

                     (b) Dismissal of the Adversary Proceeding: Within two (2) business days of
                         receiving the Settlement Amount, the Trustee shall file a joint stipulation of
                         dismissal with prejudice in the Adversary Proceeding, dismissing all claims
                         against D&T in the Adversary Proceeding with prejudice.

                     (c) Release by Estate Releasors: Effective upon (a) the Settlement Effective
                         Date and (b) receipt of the Settlement Amount, the Estate Releasors hereby
                         release and forever discharge the Deloitte Releasees, and each of them
                         individually, to the fullest extent that the law permits their release, of and from
                         any and all claims, suits, actions, causes of action, damages (without
                         limitation, compensatory, punitive, exemplary, rescissory, direct,
                         consequential or special damages, and restitution and disgorgement),
                         demands, rights, debts, penalties, costs, expenses, fees, injunctive relief,
                         attorneys’ fees, expert or consulting fees, prejudgment interest, indemnities,
                         duties, liabilities, losses, or obligations of every nature and description
                         whatsoever, known or unknown, whether or not concealed or hidden, fixed or
                         contingent, direct or indirect, anticipated or unanticipated, asserted or that

 2
     Capitalized terms used but not otherwise defined herein shall have the meanings used in the Settlement Agreement.


                                                            3
Case 16-07207-JMC-7A         Doc 3099      Filed 12/20/18     EOD 12/20/18 13:47:34          Pg 4 of 15



                   could have been asserted by or on behalf of the Estate Releasors, whether
                   legal, contractual, rescissory, statutory, or equitable in nature, whether arising
                   under federal, state, common or foreign law, that now exist or have ever
                   existed from the beginning of time until the date of this Agreement that are
                   based upon, arise from, or are related to the Affiliated Debtors or to any
                   services D&T provided to Affiliated Debtors.

                (d) Release by Deloitte Releasors: Effective upon (a) the Settlement Effective
                    Date and (b) the filing by the Trustee of a joint stipulation with prejudice, the
                    Deloitte Releasors hereby release and forever discharge the Estate Releasees,
                    and each of them individually, to the fullest extent that the law permits their
                    release, of and from any and all claims, suits, actions, causes of action,
                    damages (without limitation, compensatory, punitive, exemplary, rescissory,
                    direct, consequential or special damages, and restitution and disgorgement),
                    demands, rights, debts, penalties, costs, expenses, fees, injunctive relief,
                    attorneys’ fees, expert or consulting fees, prejudgment interest, indemnities,
                    duties, liabilities, losses, or obligations of every nature and description
                    whatsoever, known or unknown, whether or not concealed or hidden, fixed or
                    contingent, direct or indirect, anticipated or unanticipated, asserted or that
                    could have been asserted by or on behalf of the Deloitte Releasors, whether
                    legal, contractual, rescissory, statutory, or equitable in nature, whether arising
                    under federal, state, common or foreign law, that now exist or have ever
                    existed from the beginning of time until the date of this Agreement that are
                    based upon, arise from, or are related to the Affiliated Debtors or to any
                    services D&T provided to the Affiliated Debtors.

                (e) Confidentiality of Settlement Amount: The Settlement Amount shall be
                    treated as confidential and shall not be offered into evidence in any action,
                    arbitration, or proceeding for any purpose whatsoever except to obtain
                    approval of the Settlement Agreement or as necessary to enforce the
                    Settlement Agreement, or disclosed, described, or characterized to any other
                    person, entity, publication or member of the media for any purpose, provided
                    however, that the parties may disclose the fact that a settlement has been
                    entered into on mutually agreeable terms. Further, the Settlement Amount
                    may be disclosed to certain parties under certain conditions as further
                    described in paragraph 13 of the Settlement Agreement.

        11.     Due to the confidentiality provision requiring the Settlement Amount to be treated

 as confidential, the Trustee has attached a partially redacted copy of the Settlement Agreement.

 The Trustee is contemporaneously filing herewith a motion requesting that the unredacted

 Settlement Agreement be filed under seal indefinitely with it not being made available to any

 third party without the consent of both the Trustee and D&T; provided however, the unredacted



                                                  4
Case 16-07207-JMC-7A          Doc 3099      Filed 12/20/18      EOD 12/20/18 13:47:34          Pg 5 of 15



 Settlement Agreement may be provided to the Court, the United States Trustee’s Office and any

 auditor serving under 28 U.S.C. § 586(f), on a confidential basis, unless otherwise ordered by the

 Court.

                                    IV. RELIEF REQUESTED

          12.   The Trustee requests entry of an order, pursuant to sections 105 and 363 of the

 Bankruptcy Code and Bankruptcy Rule 9019: (a) authorizing the Trustee, pursuant to the terms

 of the Settlement Agreement, to compromise and settle all claims and causes of action related to

 D&T, including but not limited to, those claims and causes of action related to the D&T Claims;

 (b) approving the Settlement Agreement; and (c) authorizing the Trustee to retain the Settlement

 Amount for general administration by the Affiliated Debtors’ bankruptcy estates.

                            V. GROUNDS FOR GRANTING RELIEF

          13.   A court may authorize a trustee to enter into a settlement so long as it is a sound

 exercise of the trustee’s business judgment. See 11 U.S.C. § 363(b); In re UAL Corp., 443 F.3d

 565, 571 (7th Cir. 2006) (use of estate assets under section 363 of the Bankruptcy Code must

 “[make] good business sense”); In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (section 363

 involves exercise of fiduciary duties and requires an “articulated business justification”); see also

 In re Olde Prairie Block Owners, LLC, 448 B.R. 482, 492 (Bankr. N.D. Ill. 2011) (same). When

 applying the “business judgment” standard to a use of estate property under section 363 of the

 Bankruptcy Code, a trustee’s judgment is “entitled to great judicial deference as long as a sound

 business reason is given.” See In re Efoora, Inc., 472 B.R. 481, 488 (Bankr. N.D. Ill. 2012).

          14.   Similarly, Bankruptcy Rule 9019(a) sets forth the requirements for compromises

 and settlements and permits a bankruptcy court to approve a trustee’s “compromise or

 settlement” after notice and a hearing, if such settlement is “fair and equitable . . . and in the best




                                                    5
Case 16-07207-JMC-7A         Doc 3099      Filed 12/20/18     EOD 12/20/18 13:47:34         Pg 6 of 15



 interests of the bankruptcy estate.” Depoister v. Mary M. Holloway Found., 36 F.3d 582, 586

 (7th Cir. 1994); see also In re Energy Co-op., Inc., 886 F.2d 921, 927 (7th Cir. 1989) (“The

 benchmark for determining the propriety of a bankruptcy settlement is whether the settlement is

 in the best interests of the estate.”); In re Smith, No. 02-16450-JKC-7A, 2008 WL 4276171, at *2

 (Bankr. S.D. Ind. Sept. 10, 2008) (same). Settlements should be approved unless “the settlement

 ‘falls below the lowest point in the range of reasonableness.’” In re Commercial Loan Corp.,

 316 B.R. 690, 698 (Bankr. N.D. Ill. 2004) (quoting Energy Co-op., 886 F.2d at 929); In re

 Doctors Hosp. of Hyde Park, Inc., 474 F.3d 421, 426 (7th Cir. 2007); see also In re Artra Grp.,

 Inc., 300 B.R. 699, 702 (Bankr. N.D. Ill. 2003). Settlements and compromises are favored in

 bankruptcy because they expedite case administration and reduce unnecessary administrative

 costs. Fogel v. Zell, 221 F.3d 955, 960 (7th Cir. 2000). In determining whether a compromise is

 in the best interests of the estate, the Court must compare “the settlement’s terms with the

 litigation’s probable costs and probable benefits.” In re Am. Reserve Corp., 841 F.2d 159, 161

 (7th Cir. 1987); see also Doctors Hosp., 474 F.3d at 426 (“Among the factors the court considers

 are the litigation’s probability of success, complexity, expense, inconvenience, and delay,

 including the possibility that disapproving the settlement will cause wasting of assets.”) (internal

 quotation marks and citations omitted); Commercial Loan, 316 B.R. at 697 (holding that relevant

 factors a bankruptcy court should consider in approving a settlement include “the litigation’s

 probability of success, its complexity, and its ‘attendant expense, inconvenience and delay’”

 (quoting Am. Reserve Corp., 841 F.2d at 161)).

        15.     The settlement resolves complex potential litigation and avoids the significant

 expense associated with such litigation that would have a direct adverse impact on the value of

 the Affiliated Debtors’ bankruptcy estates. As such, the settlement minimizes the administrative




                                                  6
Case 16-07207-JMC-7A         Doc 3099      Filed 12/20/18     EOD 12/20/18 13:47:34         Pg 7 of 15



 costs of the Affiliated Debtors’ bankruptcy estates and preserves value for creditors. Based upon

 these considerations and the Trustee’s business judgment, the Trustee respectfully submits that

 the Settlement Agreement is fair, equitable, in the best interest of the Affiliated Debtors’

 bankruptcy estates and within the range of reasonableness for approval under Bankruptcy Rule

 9019(a).

                                            VI. NOTICE

        16.     Pursuant to the Notice, Case Management and Administrative Procedures (the

 “Case Management Procedures”) approved by the Court on October 4, 2016 [Doc 220], the

 Trustee will serve a copy of this motion on the following (as defined in the Case Management

 Procedures): (a) the Core Group; (b) the Request for Notice List; (c) the Appearance List; and

 (d) D&T.

 NOTICE IS GIVEN, that pursuant to the Case Management Procedures, any objection to this
 motion must be in writing and filed with the Bankruptcy Clerk by no later than 4:00 p.m.
 (prevailing Eastern Time) on January 23, 2019. Those not required or not permitted to file
 electronically must deliver any objection by U.S. mail, courier, overnight/express mail or in
 person at:

                                    116 U.S. Courthouse
                                    46 East Ohio Street
                                    Indianapolis, IN 46204

 The objecting party must also serve a copy of the written objection upon the Trustee’s counsel, at
 Counsel for Trustee Deborah J. Caruso, Rubin & Levin, P.C., 135 N. Pennsylvania Street, Suite
 1400, Indianapolis, IN 46204. If an objection is NOT timely filed, the requested relief may
 be granted without a hearing.

 NOTICE IS FURTHER GIVEN that in the event an objection to this motion is timely filed, a
 hearing on this motion and such objection will be conducted on January 30, 2019 at 1:30 p.m.
 (prevailing Eastern time), in Room 325 of the United States Courthouse, 46 East Ohio Street,
 Indianapolis, IN 46204.

        WHEREFORE, the Trustee respectfully requests entry of an order: (i) authorizing the

 Trustee, pursuant to the terms of the Settlement Agreement, to compromise and settle all claims




                                                   7
Case 16-07207-JMC-7A         Doc 3099      Filed 12/20/18      EOD 12/20/18 13:47:34     Pg 8 of 15



 and causes of action related to D&T, including but not limited to, those claims and causes of

 action related to the D&T Claims; (ii) approving the Settlement Agreement; (iii) authorizing the

 Trustee to retain the Settlement Amount for general administration by the Affiliated Debtors’

 bankruptcy estates, and (iv) granting the Trustee all other just and proper relief.

                                                       Respectfully submitted,

                                                       RUBIN & LEVIN, P.C.

                                                   By: /s/ Meredith R. Theisen
                                                           Meredith R. Theisen

                                                       Deborah J. Caruso (Atty. No. 4273-49)
                                                       John C. Hoard (Atty. No. 8024-49)
                                                       James E. Rossow Jr. (Atty. No. 21063-29)
                                                       Meredith R. Theisen (Atty. No. 28804-49)
                                                       RUBIN & LEVIN, P.C.
                                                       135 N. Pennsylvania Street, Suite 1400
                                                       Indianapolis, Indiana 46204
                                                       Tel: (317) 634-0300
                                                       Fax: (317) 263-9411
                                                       Email: dcaruso@rubin-levin.net
                                                               johnh@rubin-levin.net
                                                               jim@rubin-levin.net
                                                               mtheisen@rubin-levin.net
                                                       Attorneys for Deborah J. Caruso, Trustee




                                                   8
Case 16-07207-JMC-7A        Doc 3099     Filed 12/20/18     EOD 12/20/18 13:47:34       Pg 9 of 15



                                CERTIFICATE OF SERVICE

         I hereby certify that on December 20, 2018, a copy of the foregoing Trustee’s Motion to
 Compromise and Settle All Claims Against Deloitte & Touche LLP was filed electronically.
 Pursuant to Section IV.C.3(a) of the Case Management Procedures, notice of this filing will be
 sent to the following parties through the Court’s Electronic Case Filing System. Parties may
 access this filing through the Court’s system.

 John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
 Richard Allyn rallyn@robinskaplan.com
 Robert N Amkraut ramkraut@foxrothschild.com
 Scott S. Anders scott.anders@jordanramis.com, litparalegal@jordanramis.com
 Manuel German Arreaza manuel.arreaza@cfpb.gov
 Todd Allan Atkinson tatkinson@ulmer.com
 Darren Azman dazman@mwe.com
 Kay Dee Baird kbaird@kdlegal.com, rhobdy@kdlegal.com;crbpgpleadings@kdlegal.com
 Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
 Christopher E. Baker cbaker@hbkfirm.com, thignight@hbkfirm.com
 James David Ballinger jim@kentuckytrial.com, jennifer@kentuckytrial.com
 Joseph E. Bant jebant@lewisricekc.com
 William J. Barrett william.barrett@bfkn.com, mark.mackowiak@bfkn.com
 Ashley Flynn Bartram ashley.bartram@oag.texas.gov
 Alex M Beeman alex@beemanlawoffice.com, alexbeemanECF@protonmail.com
 Thomas M Beeman tom@beemanlawoffice.com
 Richard James Bernard rbernard@foley.com
 Thomas Berndt tberndt@robinskaplan.com, jgerboth@robinskaplan.com
 John J Berry john.berry@dinsmore.com, Christina.Lee@DINSMORE.COM
 Lauren Beslow lauren.beslow@quarles.com
 Brandon Craig Bickle bbickle@gablelaw.com
 David J. Bodle dbodle@hhclaw.com, layres@hhlaw-in.com
 Robert A. Breidenbach rab@goldsteinpressman.com
 Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
 Kayla D. Britton kayla.britton@faegrebd.com, noticeFRindy@faegrebd.com
 Robert Bernard Bruner bob.bruner@nortonrosefulbright.com
 Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
 Kevin J. Burke kburke@cahill.com
 Erin Busch ebusch@nebraska.edu
 John Cannizzaro john.cannizzaro@icemiller.com, Deborah.Martin@icemiller.com
 Kevin M. Capuzzi kcapuzzi@beneschlaw.com,
 lmolinaro@beneschlaw.com;docket@beneschlaw.com
 James E. Carlberg jcarlberg@boselaw.com,
 mwakefield@boselaw.com;rmurphy@boselaw.com
 Steven Dean Carpenter scarpenter1@dor.in.gov
 Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
 levin.net;atty_dcaruso@bluestylus.com
 Deborah J. Caruso trusteecaruso@rubin-levin.net, DJC@trustesolutions.net



                                                9
Case 16-07207-JMC-7A    Doc 3099   Filed 12/20/18   EOD 12/20/18 13:47:34   Pg 10 of 15



  Joshua W. Casselman jcasselman@rubin-levin.net, angie@rubin-
  levin.net;atty_jcasselman@bluestylus.com
  Ben T. Caughey ben.caughey@merchocaughey.com
  Sonia A. Chae chaes@sec.gov
  John Andrew Chanin jchanin@lindquist.com, srummery@lindquist.com
  Courtney Elaine Chilcote courtney@ckhattorneys.com,
  ckh@ckhattorneys.com;tracy@ckhattorneys.com
  Dale C Christensen christensen@sewkis.com
  Eboney Delane Cobb ecobb@pbfcm.com
  Michael Edward Collins mcollins@manierherod.com
  Michael Anthony Collyard mcollyard@robinskaplan.com, rhoule@robinskaplan.com
  Eileen Connor econnor@law.harvard.edu
  Lawrence D. Coppel lcoppel@gfrlaw.com
  Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
  J Russell Cunningham rcunningham@dnlc.net, reaster@dnlc.net
  Erica Dausch edausch@babstcalland.com
  David H DeCelles david.h.decelles@usdoj.gov
  Melissa J. DeGroff mjd@kgrlaw.com, cjs@kgrlaw.com
  Dustin R. DeNeal dustin.deneal@faegrebd.com, noticeFRindy@faegrebd.com
  Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
  Stephen Emedi semedi@law.harvard.edu
  Abby Engen aengen@nmag.gov, eheltman@nmag.gov
  Annette England annette.england@btlaw.com
  Charles Anthony Ercole cercole@klehr.com, acollazo@klehr.com
  Carolyn Meredith Fast carolyn.fast@ag.ny.gov
  Elaine Victoria Fenna elaine.fenna@morganlewis.com
  Andrew W Ferich awf@chimicles.com
  Scott Patrick Fisher sfisher@drewrysimmons.com, lgarrison@DSVlaw.com
  John David Folds dfolds@bakerdonelson.com, sparson@bakerdonelson.com
  Jennifer N Fountain jfountain@iislaw.com, sfilippini@iislaw.com
  Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
  Robert W. Fuller rfuller@rbh.com
  Carlos Galliani carlos@thelidjifirm.com
  Jonathan William Garlough jgarlough@foley.com, mstockl@foley.com;mdlee@foley.com
  Lea Pauley Goff lea.goff@skofirm.com,
  emily.keith@skofirm.com;mary.lisanby@skofirm.com
  Barry S. Gold bgold@mmlawus.com
  John C Goodchild john.goodchild@morganlewis.com
  Douglas Gooding dgooding@choate.com
  John Andrew Goodridge jagoodridge@jaglo.com, angray@jaglo.com;dwhiggs@jaglo.com
  Michael Wayne Grant michael.w.grant@doj.state.or.us
  Richard Grayson Grant rgrant@rgglaw.com, grantecf@gmail.com
  Alan Mark Grochal agrochal@tydingslaw.com
  Elizabeth N. Hahn ehahn@rubin-levin.net, mralph@rubin-levin.net
  Gregory Forrest Hahn ghahn@boselaw.com, jmcneeley@boselaw.com
  Julian Ari Hammond Jhammond@hammondlawpc.com, ppecherskaya@hammondlawpc.com



                                         10
Case 16-07207-JMC-7A    Doc 3099    Filed 12/20/18   EOD 12/20/18 13:47:34   Pg 11 of 15



  Wallace M Handler whandler@swappc.com, kkloock@swappc.com
  William J. Hanlon whanlon@seyfarth.com
  Adam Craig Harris adam.harris@srz.com
  Brian Hauck bhauck@jenner.com
  Jeffrey M. Hawkinson jhawkinson@pcslegal.com, danderson@pcslegal.com
  Michael J. Hebenstreit mjh@whzlaw.com,
  arlene@whzlaw.com;ene@whzlaw.com;kdt@whzlaw.com
  Amanda Marie Hendren amanda@indianalawgroup.com
  Claude Michael Higgins Michael.Higgins@ag.ny.gov
  Michael W. Hile mhile@jacobsonhile.com, assistant@jacobsonhile.com
  Sean M Hirschten shirschten@psrb.com
  Robert M. Hirsh robert.hirsh@arentfox.com
  John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
  levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
  Curt Derek Hochbein chochbein@rubin-levin.net, mralph@rubin-levin.net;lking@rubin-
  levin.net;atty_chochbein@bluestylus.com
  Jeffrey A Hokanson jeff.hokanson@icemiller.com, Kathy.peed@icemiller.com
  Steven Howard Holinstat sholinstat@proskauer.com
  Diana Hooley diana.hooley@state.ma.us
  Thomas Ross Hooper hooper@sewkis.com
  Andrew E. Houha bkecfnotices@johnsonblumberg.com
  Andrew W. Hull awhull@hooverhullturner.com, fgipson@hooverhullturner.com
  James C Jacobsen jjacobsen@nmag.gov, eheltman@nmag.gov
  Christine K. Jacobson cjacobson@jacobsonhile.com, assistant@jacobsonhile.com
  Jay Jaffe jay.jaffe@faegrebd.com, noticeFRindy@faegrebd.com
  David Januszewski djanuszewski@cahill.com
  Benjamin F Johns bfj@chimicles.com, klw@chimicles.com
  Russell Ray Johnson russj4478@aol.com
  Kenneth C. Jones kcjones@lewisricekc.com
  Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com;tbutton@rbelaw.com
  David J. Jurkiewicz DJurkiewicz@boselaw.com,
  mwakefield@boselaw.com;rmurphy@boselaw.com;clindsey@boselaw.com;dlingenfelter@bosel
  aw.com
  Timothy Q. Karcher tkarcher@proskauer.com
  Alan Katz akatz@lockelord.com
  Richard B. Kaufman richardkfmn@gmail.com
  Carly Kessler ckessler@robinskaplan.com
  John M. Ketcham jketcham@psrb.com, scox@psrb.com
  Taejin Kim tae.kim@srz.com
  Edward M King tking@fbtlaw.com, lsugg@fbtlaw.com;tking@ecf.inforuptcy.com
  Roy F. Kiplinger bankruptcy@kiplingerlaw.com, bankruptcy@kiplingerlaw.com
  Jackson Taylor Kirklin taylor.kirklin@usdoj.gov, denise.woody@usdoj.gov
  James A. Knauer jak@kgrlaw.com, tjf@kgrlaw.com
  Kevin Dale Koons kkoons@kgrlaw.com, ncarson@kgrlaw.com
  Harris J. Koroglu hkoroglu@shutts.com, fsantelices@shutts.com
  Lawrence Joel Kotler ljkotler@duanemorris.com



                                          11
Case 16-07207-JMC-7A     Doc 3099    Filed 12/20/18   EOD 12/20/18 13:47:34      Pg 12 of 15



  Robert R Kracht rrk@mccarthylebit.com
  Andrew L. Kraemer akraemer@johnsonblumberg.com, akraemerlawoffice@att.net
  David R. Krebs dkrebs@hbkfirm.com, dadams@hbkfirm.com
  Jerrold Scott Kulback jkulback@archerlaw.com
  Jay R LaBarge jlabarge@stroblpc.com
  Darryl S Laddin bkrfilings@agg.com
  Michael J. Langlois mlanglois@shouselanglois.com, rshouse@shouselanglois.com
  Vilda Samuel Laurin slaurin@boselaw.com
  Jordan A Lavinsky jlavinsky@hansonbridgett.com
  Todd Evan Leatherman todd.leatherman@ky.gov
  David S Lefere dlefere@mikameyers.com, jfortney@mikameyers.com
  Anthony Darrell Lehman alehman@hpwlegal.com
  Martha R. Lehman mlehman@salawus.com,
  marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
  Gary H Leibowitz gleibowitz@coleschotz.com,
  blansinger@coleschotz.com;pratkowiak@coleschotz.com
  Donald D Levenhagen dlevenhagen@landmanbeatty.com
  Elizabeth Marie Little elizabeth.little@faegrebd.com
  Edward J LoBello elobello@msek.com
  Melinda Hoover MacAnally Melinda.MacAnally@atg.in.gov,
  Carrie.Spann@atg.in.gov;Kenyatta.Peerman@atg.in.gov
  Christopher John Madaio Cmadaio@oag.state.md.us
  John A. Majors jam@morganandpottinger.com, majormajors44@yahoo.com
  Steven A. Malcoun dsmith@mayallaw.com
  Jonathan Marshall jmarshall@choate.com
  Thomas Marvin Martin tmmartin@lewisricekc.com
  Jeff J. Marwil jmarwil@proskauer.com,
  npetrov@proskauer.com;pyoung@proskauer.com;sholinstat@proskauer.com
  Richard J Mason rmason@mcguirewoods.com
  C. Ed Massey mbracken@nkylawyers.com, cedmassey@nkylawyers.com
  Ann Wilkinson Matthews amatthews@ncdoj.gov
  Rachel Jaffe Mauceri rachel.mauceri@morganlewis.com
  Michael K. McCrory mmccrory@btlaw.com, bankruptcyindy@btlaw.com
  Maureen Elin McOwen molly.mcowen@cfpb.gov
  Harley K Means hkm@kgrlaw.com,
  kwhigham@kgrlaw.com;cjs@kgrlaw.com;tjf@kgrlaw.com
  Toby Merrill tomerrill@law.harvard.edu, ppsl@law.harvard.edu
  Robert W. Miller rmiller@manierherod.com
  Sherry Millman smillman@stroock.com
  Jason Milstone jason.milstone@cmsenergy.com
  Thomas E Mixdorf thomas.mixdorf@icemiller.com, susan.cogdill@icemiller.com
  Evgeny Grigori Mogilevsky eugene@egmlegal.com, emily@egmlegal.com
  James P Moloy jmoloy@boselaw.com,
  dlingenfelter@boselaw.com;mwakefield@boselaw.com
  Ronald J. Moore Ronald.Moore@usdoj.gov
  Hal F Morris hal.morris@oag.texas.gov



                                            12
Case 16-07207-JMC-7A     Doc 3099    Filed 12/20/18   EOD 12/20/18 13:47:34    Pg 13 of 15



  Michael David Morris michael.morris@ago.mo.gov
  Kevin Alonzo Morrissey kmorrissey@lewis-kappes.com, soliver@lewis-
  kappes.com;leckert@lewis-kappes.com;kwilliams@lewis-kappes.com
  Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
  C Daniel Motsinger cmotsinger@kdlegal.com,
  cmotsinger@kdlegal.com;crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
  Lee Duck Moylan lmoylan@klehr.com, acollazo@klehr.com
  Joseph L. Mulvey joseph@mulveylawllc.com, linda@mulveylawllc.com
  Abraham Murphy murphy@abrahammurphy.com
  Justin Scott Murray jmurray@atg.state.il.us
  Alissa M. Nann anann@foley.com, DHeffer@foley.com
  Henry Seiji Newman hsnewman@dglaw.com
  Kevin M. Newman knewman@menterlaw.com, kmnbk@menterlaw.com
  Cassandra A. Nielsen cnielsen@rubin-levin.net,
  atty_cnielsen@bluestylus.com,mralph@rubin-levin.net;lking@rubin-levin.net
  Ryan Charles Nixon rcnixon@lamarcalawgroup.com
  Isaac Nutovic inutovic@nutovic.com
  Michael O'Donnell mike.odonnell@nortonrosefulbright.com
  Gregory Ostendorf gostendorf@scopelitis.com, agregory@scopelitis.com
  Weston Erick Overturf wes.overturf@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
  Pamela A. Paige ppaige@plunkettcooney.com, amiller@plunkettcooney.com
  Kenneth Pasquale kpasquale@stroock.com
  Eric Pendergraft ependergraft@slp.law, dwoodall@slp.law;bss@slp.law
  Danielle Ann Pham danielle.pham@usdoj.gov
  Jack A Raisner jar@outtengolden.com,
  kdeleon@outtengolden.com;jquinonez@outtengolden.com
  Jonathan Hjalmer Reischl jonathan.reischl@cfpb.gov
  Michael Rella mrella@mmlawus.com
  Caroline Ellona Richardson caroline@paganelligroup.com, anna@paganelligroup.com
  James Leigh Richmond James.Richmond@fldoe.org
  Mai Lan Gabrielle Rodgers Rodgers.MaiLan@pbgc.gov, efile@pbgc.gov
  John M. Rogers johnr@rubin-levin.net, jkrichbaum@rubin-
  levin.net;atty_rogers@bluestylus.com;mralph@rubin-levin.net
  Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
  David A. Rosenthal darlaw@nlci.com
  James E Rossow jim@rubin-levin.net, ATTY_JER@trustesolutions.com;robin@rubin-
  levin.net;lisa@rubin-levin.net
  Rene Sara Roupinian rsr@outtengolden.com,
  jxh@outtengolden.com;kdeleon@outtengolden.com;rfisher@outtengolden.com;gl@outtengolde
  n.com;jquinonez@outtengolden.com
  Victoria Fay Roytenberg vroytenberg@law.harvard.edu, jjimenez@law.harvard.edu
  Steven Eric Runyan ser@kgrlaw.com
  Craig Damon Rust craig.rust@doj.ca.gov, Lindsay.Bensen@doj.ca.gov
  Karl T Ryan kryan@ryanesq.com, lindsey@ryanesq.com
  Joseph Michael Sanders jsanders@atg.state.il.us



                                           13
Case 16-07207-JMC-7A      Doc 3099    Filed 12/20/18   EOD 12/20/18 13:47:34     Pg 14 of 15



  Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
  James R. Schrier jrs@rtslawfirm.com, lrobison@rtslawfirm.com;jlandes@rtslawfirm.com
  Ronald James Schutz rschutz@robinskaplan.com
  H. Jeffrey Schwartz jschwartz@robinskaplan.com
  Courtney Michelle Scott cscott1@dor.in.gov
  Joseph E Shickich jshickich@foxrothschild.com, vmagda@foxrothschild.com
  Randall R Shouse rshouse@shouselanglois.com, mlanglois@shouselanglois.com
  William E Smith wsmith@k-glaw.com, clipke@k-glaw.com
  Lauren C. Sorrell lsorrell@kdlegal.com, ayeskie@kdlegal.com;swaddell@kdlegal.com
  Berry Dan Spears berrydspears616@gmail.com
  Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
  LaChelle D Stepp lstepp@steppjaffe.com, lastepp@yahoo.com
  Jason V Stitt jstitt@kmklaw.com
  Sharon Stolte sstolte@sandbergphoenix.com
  Jesse Ellsworth Summers esummers@burr.com, sguest@burr.com
  Jonathan David Sundheimer jsundheimer@btlaw.com
  Nathan L Swehla nswehla@graydon.law
  Nancy K. Swift nswift@buchalter.com, cbohnsack@buchalter.com
  Andrew W.J. Tarr atarr@robinsonbradshaw.com
  Eric Jay Taube eric.taube@wallerlaw.com,
  annmarie.jezisek@wallerlaw.com;sherri.savala@wallerlaw.com
  Meredith R. Theisen mtheisen@rubin-levin.net, dwright@rubin-levin.net;mcruser@rubin-
  levin.net
  Meredith R. Theisen mtheisen@rubin-levin.net,
  atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
  Jessica L Titler jt@chimicles.com
  Todd Christian Toral todd.toral@dlapiper.com, todd-toral-9280@ecf.pacerpro.com
  Ronald M. Tucker rtucker@simon.com, cmartin@simon.com,bankruptcy@simon.com
  Christopher Turner christopher.turner@lw.com, DClitserv@lw.com
  U.S. Trustee ustpregion10.in.ecf@usdoj.gov
  Michael Ungar MUngar@mwe.com
  Lauren Valkenaar lauren.valkenaar@nortonrosefulbright.com
  Sally E Veghte sveghte@klehr.com, acollazo@klehr.com
  Rachel Claire Verbeke rverbeke@stroblpc.com
  Aimee Vidaurri aimee.vidaurri@nortonrosefulbright.com
  Amy L VonDielingen avondielingen@woodmclaw.com
  Amy E Vulpio vulpioa@whiteandwilliams.com
  Carolyn Graff Wade Carolyn.G.Wade@doj.state.or.us
  Louis Hanner Watson louis@watsonnorris.com
  Jeffrey R. Waxman jwaxman@morrisjames.com,
  jdawson@morrisjames.com;wweller@morrisjames.com
  Christine M.H. Wellons christine.wellons@maryland.gov
  Philip A. Whistler philip.whistler@icemiller.com, marti.westerfield@icemiller.com
  Bradley Winston bwinston@winstonlaw.com, lwheaton@winstonlaw.com
  Brandon Michael Wise bwise@prwlegal.com
  Cathleen Dianne Wyatt cwyatt@fbtlaw.com, tacton@fbtlaw.com



                                            14
Case 16-07207-JMC-7A                     Doc 3099            Filed 12/20/18              EOD 12/20/18 13:47:34   Pg 15 of 15



  Joseph Yar jyar@nmag.gov, eheltman@nmag.gov;lgiandomenico@nmag.gov
  James T Young james@rubin-levin.net, lking@rubin-
  levin.net;atty_young@bluestylus.com;mralph@rubin-levin.net
  James E. Zoccola jzoccola@lewis-kappes.com

         I further certify that on December 20, 2018, pursuant to Section IV.C.3(c) of the Case
  Management Procedures, a copy of the foregoing Trustee’s Motion to Compromise and Settle All
  Claims Against Deloitte & Touche LLP was emailed to the following:

  Arlington ISD/Richardson ISD: Eboney Cobb at ecobb@pbfcm.com
  CEC Red Run, LLC: Alan M. Grochal at agrochal@tydingslaw.com
  SWRE Deal V Building, LLC: Paul Weiser at pweiser@buchalter.com
  Tarrant County/Dallas County: Elizabeth Weller at dallas.bankruptcy@publicans.com
  Northwest Natural Gas Company: Ashlee Minty at Ashlee.Minty@nwnatural.com
  Solar Drive Business, LLC: Chris W. Halling at challing@hallingmeza.com
  Market-Turk Company: Jordan A. Lavinsky at jlavinsky@hansonbridgett.com
  Taxing Authority for Harris County, Texas: John P. Dillman at houston_bankruptcy@lgbs.com
  Texas Comptroller of Public Accounts: Rachel Obaldo at rachel.obaldo@oag.texas.gov
  Clear Creek Independent School District: Carl O. Sandin at csandin@pbfcm.com
  Synchrony Bank: Recovery Management Systems Corporation at claims@recoverycorp.com
  Bexar County: Don Stecker at sanantonio.bankruptcy@publicans.com
  SWRE Deal V Building, LLC: Nancy K. Swift at nswift@buchalter.com
  TN Dept. of Revenue: Michael Willey at michael.willey@ag.tn.gov
  Florida Department of Education: Benman D. Szeto at benman.szeto@fldoe.org
  Last Second Media, Inc.: T. Todd Egland at tegland@beldenblaine.com
  Hung Duong: Kevin Schwin at kevin@schwinlaw.com
  Travis County: Kay D. Brock at kay.brock@traviscountytx.gov
  Able Building Maintenance: Scott D. Fink at bronationalecf@weltman.com
  Marathon Ventures, LLC: Daniel M. Karger at kargerlaw@gmail.com
  Oklahoma County Treasurer: Tammy Jones at tammy.jones@oklahomacounty.org
  JM Partners LLC: John Marshall at jmarshall@jmpartnersllc.com
  Deloitte & Touche LLP: Christopher S. Turner at christopher.turner@lw.com

                                                                                /s/ Meredith R. Theisen
                                                                                Meredith R. Theisen
  g:\wp80\trustee\caruso\itt educational - 86723901\drafts\deloitte settlement motion.docx




                                                                        15
